Citation Nr: 1115782	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Winston-Salem RO that, in part, denied service connection for depression.  

In a March 2009 decision, the Board denied service connection for depression and two other disabilities.  In August 2009, the Veteran and VA filed a Joint Motion for Partial Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) to vacate and remand the Board's decision only with respect to the denial of service connection for depression; the Joint Motion expressly stated the Veteran did not wish to pursue an appeal of the other two issues denied in the Board's decision.  That same month, the Court issued an Order granting the motion, thereby vacating the Board's March 2009 denial of service connection for depression, and remanding the matter to the Board for additional development consistent with the Joint Motion.  The Motion and Order are associated with the claims file.  This case was returned to the Board in November 2009 and was remanded for a VA examination.

The Board issued a decision in August 2010, denying the Veteran's claim for service connection.  Also in August 2010, the Veteran submitted additional evidence to support his claim.  

In February 2011, the Veteran and VA filed another Joint Motion for Remand with the Court to vacate and remand the Board's August 2010 decision for consideration of the evidence submitted, and not considered by the Board, in August 2010.  The Court granted that motion and the case was again returned to the Board.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his depression was incurred during service.  After a review of the record, the Board finds that additional development is necessary prior to adjudicating this matter.

Service treatment records indicate that in August 1972 the Veteran sought counseling for what he described as personal problems, but was too intoxicated at that point to discuss them.  He stated he had been unable to sleep and had been getting into administrative problems, including receiving non-judicial punishment under Article 15 of the Uniform Code of Military Justice.  An October 1972 periodic review examination was absent mention of any mental health complaints or findings.

Personnel records from service in February 1972 indicate an administrative disciplinary action. In June 1972, the Veteran was administered nonjudicial punishment after having willfully disobeyed an officer and having participated in a verbal confrontation.  The July 1972 report of nonjudicial punishment states that the Veteran had reported for duty under the influence of alcohol.

Records of VA outpatient treatment and hospitalization from November 1977 to August 1979 show that in July 1979 the Veteran began undergoing treatment at a mental health clinic for alcohol rehabilitation.  He then described a history of excessive alcohol use for approximately nine years.  

In his October 2005 correspondence in support of his claim, the Veteran contends that his depression originated due to having ended a relationship with his fiancée while on active duty.  He states that as a result of this incident, he began to abuse alcohol and developed serious disciplinary problems in the Army before leaving active duty.  He explains that he continued to drink for several years afterwards because he could not get over the end of this relationship.  The Veteran indicates that he stopped drinking alcohol in 1998 and has sought counseling for his alcoholism and depression.

The report of a July 2005 private psychologist's evaluation in providing a summary of patient history indicates that during service the Veteran met a female soldier and they began drinking together.  According to this report, after a time they broke up, but the Veteran continued drinking to the point that he was given a General Discharge under Honorable conditions.  The Veteran had indicated that before his discharge, his break-up caused depression, and alcohol was his coping mechanism.  After his discharge, he continued with this behavior until 1998.  The Veteran described his symptoms since that time as involving difficulty sleeping, nightmares related to his drinking, panic attacks, and social avoidance.  The psychologist diagnosed depression, severe; and panic disorder, with a current Global Assessment of Functioning (GAF) score of 50.  The prognosis was listed as guarded, with the recommendation that the Veteran continue therapy to deal with depression and problems that had resulted from alcohol.

VA outpatient records include the report of a November 2005 psychological consultation which indicated the Veteran had undergone a positive screening for post- traumatic stress disorder (PTSD).  On a more in-depth evaluation he denied having experienced any specific frightening or disturbing events which had triggered the positive screen at an earlier primary care appointment.  The diagnostic impression was anxiety disorder, not otherwise specified; rule out PTSD.

The Veteran underwent a VA examination in April 2010.  The Veteran reported that he began having difficulties in 1972 and his symptoms have worsened since that time.  The examiner reviewed the Veteran's medical history, as described above.  

The examiner stated that his opinion was:

"[B]ased upon review of the Veteran's medical records and history obtained by the Veteran and current examination that [the Veteran] did not have a depressive illness per se during his active military service, although he had in all likelihood some depressive symptoms that were accompanying his alcohol abuse and his personal issues that came about.  As a result of chronic alcohol use over the years, the Veteran did develop a sustained mood disturbance that exists today and it is described best as a depressive disorder." 

(Italics added).

The examiner's opinion indicates that the Veteran's alcohol abuse predicated his depression, and while the Veteran had depressive symptoms during military service, these were caused by alcohol use.  The Veteran did not have a diagnosis of a chronic depressive disorder that warranted treatment while on active duty, and the only condition of record was alcohol abuse.  

The Veteran submitted an opinion from a private psychologist, dated in June 2010.  The psychologist opined that based on the Veteran's account and his review of the record, the Veteran's depressive disorder had its onset in service and his overuse of alcohol was an attempt to self-medicate, and was therefore secondary to his depression.  

In support of his opinion, the examiner cites the Veteran's statements as well as lay statements by the Veteran's mother and sister in which they describe the Veteran's change in personality upon his discharge from service.  

Specifically, the psychologist noted that the Veteran advised that he began abusing alcohol after a woman he had been dating in service broke off their relationship.  The Veteran stated that he would drink in an effort to ameliorate the pain of the break-up.  According to the Veteran, he quickly reached the point of overuse of alcohol and it affected his ability to perform his duties, and subsequently led to his discharge from service.  The Veteran's difficulties continued after service when he was "out of his head" and homeless.  The psychologist also noted that the Veteran was hospitalized for alcoholism seven years after discharge from service.  

The psychologist cites to the Veteran's continued depressive symptoms, even after he began abstaining from alcohol.  The psychologist argues that the finding of the VA examiner that the Veteran's depression is owed to the mood-altering effects of alcohol, twelve years after the Veteran stopped drinking alcohol, is not supported by the medical literature.     

The psychologist's report contains a synopsis of his discussion with the Veteran, in which the Veteran reiterates his account of the onset of his symptoms in service.  The Veteran stated that his depression began after the breakup from his girlfriend and he began to drink to cope with his feelings.  

The crux of the issue is whether the Veteran's alcohol abuse preceded his depression or whether his depression preceded his alcohol abuse.  The Veteran alleges that he met his girlfriend six months after he arrived in service, and that she broke off the relationship approximately 8-9 months thereafter.  As discussed above, the Veteran alleges that his alcoholism began as a result of the break-up and his disciplinary problems were a result of his alcoholism.  The Veteran's service personnel records are necessary to determine the sequence of events.  

Accordingly, the case is REMANDED for the following actions:

1. The RO shall obtain the Veteran's service personnel records and associate them with the claims file.  

2. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for depression that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO should then obtain these records and associate them with the claims folder.  The Veteran may also submit any evidence or further argument relative to the claim at issue, including any further statements from the treating mental health care providers, whose statements are now of record.

3. After receipt of the Veteran's response, or the passage of a reasonable amount of time set by the RO, the RO will afford the Veteran a psychiatric examination, by a board of two qualified mental health care physicians who have not previously examined the Veteran or provided him mental health care, to determine whether the Veteran has depression which has been caused by any incident of active military service.  The following considerations will govern:

a. The claims file, including any newly-obtained medical records and a copy of this remand will be reviewed by the examiners in conjunction with the examination, and the examiners must acknowledge such receipt and review in any report generated as a result of this remand.

b. Any clinical tests, studies, and interviews must be conducted as directed by the examiners.

c. The examiners must provide an opinion with a bases for such opinion, as to the following question: does the evidence of record, including any additional information obtained from the Veteran or as a result of this remand, indicate that the Veteran's depression preceded his alcohol use during service?

d. In formulating their opinion, the examiners' attention is called to the following occasions that the Veteran was disciplined under Article 15, UCMJ:

i. On February 8, 1972 for an February 1, 1972 assault by the Veteran on a non-commissioned officer;

ii. On June 15, 1972, for failure to obey lawful order on June 14, 1972 and disrespect towards a non-commissioned officer;

iii. On July 13, 1972, for intoxication on duty on July 9, 1072 and failure to obey lawful order on July 10, 1972; and

iv. On September 5, 1972, for failure to report to place of duty on August 31, 1972.  

e. The examiners shall consider these disciplinary proceedings, along with the Veteran's statement as to the timeline of his alcohol abuse and his depressive symptoms in their opinion. 

f. The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiners should so indicate.  The examiners should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiners are unable to reach an opinion because there are insufficient facts or data within the claims file, the examiners should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiners for an updated opinion.

4. When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  The RO should also examine the previous findings as to service connection for substance abuse, with due consideration of its findings as to service connection for PTSD and/or depression.  While service connection for such a claimed disorder is not subject to compensation as a matter of law, this does not preclude compensation for an alcohol or drug abuse disability secondary to a service- connected disability.  Allen v. Principi, 237 F. 3d 1368, 1376 (2001); 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2010); VAOPGPREC 2-97 (1997).

5.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

